
	

114 HJ 64 IH: Disapproving of the agreement transmitted to Congress by the President on July 19, 2015, relating to the nuclear program of Iran.
U.S. House of Representatives
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2015
			Mr. Royce introduced the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, Oversight and Government Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		JOINT RESOLUTION
		Disapproving of the agreement transmitted to Congress by the President on July 19, 2015, relating
			 to the nuclear program of Iran.
	
	
 That Congress does not favor the agreement transmitted by the President to Congress on July 19, 2015, under subsection (a) of section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e) for purposes of prohibiting the taking of any action involving any measure of statutory sanctions relief by the United States pursuant to such agreement under subsection (c)(2)(B) of such section.
		
